DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10/459966. Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim the same invention with almost the same language.

Application 16/548,822
Patent 10/459,966
1.  A method for photo organization, adapted to an electronic device, 
comprising: obtaining a plurality of photos and selecting a plurality of 
special photos from the photos, wherein each of the photos comprises time 
information and global positioning system (GPS) information;
1. (Currently Amended) A method for photo organization, adapted to an
electronic device, comprising:
obtaining a plurality of photos and selecting a plurality of special photos from the
photos, wherein each of the photos comprises time information and global positioning
system (GPS) information;
sorting the 
special photos from the earliest to the most recent according to the time 
information thereof;  defining one of the special photos as an origin photo and 
the special photos sorted after the origin photo as relative photos;
sorting the special photos from the earliest to the most recent according to the
time information thereof;
defining one of the special photos as an origin photo and the special photos sorted
after the origin photo as relative photos;

with respect to the original photo according to the GPS information of the 
origin photo and the relative photos
calculating a moving distance and a moving angle of each of the relative photos
with respect to the original photo according to the GPS information of the origin photo
and the relative photos; and
classifying the origin photo and the relative photos 
into a plurality of location groups according to the variations of the moving 
distances and the variations of the moving angles, wherein each of the location 
groups corresponds to a different location.
classifying the origin photo and the relative photos into a plurality of location
groups according to variations of the moving distances and variations of the moving
angles comprising:
for each of the relative photos:
and thereby calculating a variation of the 
moving distance and a variation of the moving angle corresponding to each of 
the relative photos;
calculating a difference between the moving distance corresponding
to the relative photo and the moving distance corresponding to a previous relative photo
so as to obtain the variation of the moving distance corresponding to the relative photo:
and
calculating a difference between the moving angle corresponding to
the relative photo and the moving angle corresponding to a previous relative photo so as to obtain the variation of the moving angle corresponding to the relative photo; …



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(2) (Eff filing date of FOR app: 11/5/2015) as being anticipated by Hong et al. (US pub 2007/0081813) (Eff filing date of app: 8/25/2006) (Hereinafter Hong).

As to claims 1 and 11-12, Hong teaches a method for photo organization, adapted to an electronic device (see abstract, apparatus with a storage module which stores a plurality of photos), comprising: 
obtaining a plurality of photos and selecting a plurality of special photos from the photos, wherein each of the photos comprises time information and global positioning system (GPS) information (see abstract; fig. 2 and 7B, where special photos are “TRAVEL” or “OTHER”; p. 51, classifiers, travel photos; and p. 44, time information and GPS);  
sorting the special photos from the earliest to the most recent according to the time 
information thereof (see fig. 2, fig. 5, character S230, and fig. 8, character S510);  
defining one of the special photos as an origin photo and the special photos sorted after the origin photo as relative photos (see fig. 8, character S520-S540);  
calculating a moving distance and a moving angle of each of the relative photos 
with respect to the original photo according to the GPS information of the origin photo and the relative photos (see fig. 8, character S530, and p. 13-14, 43, 51 and 92) and  thereby calculating a variation of the moving distance and a variation of the moving angle corresponding to each of the relative photos (see p. 13-14, a grid map having plurality of cells that indicate different 
classifying the origin photo and the relative photos into a plurality of location groups according to variations of the moving distances and variations of the moving angles (see fig. 9 and 11), wherein each of the location group corresponding to a different location (see abstract and p. 12-14, map with cells indicating different locations). 
 
As to claim 2, Hong teaches wherein the step of selecting the special photos from the photos comprises: 
for each of the photos: 
determining whether the photo is associated with a plurality of predefined frequent locations according to the GPS information of the photo (see fig 6B “Daily”; and 
if not, setting the photo as one of the special photos (see fig. 7B “Travel and Other”). 
 
As to claim 3, Hong teaches wherein the step of selecting the special photos from the photos comprises: for each of the photos: 
determining whether the photo is associated with a specific intensive photo-shooting time period according to the time information of the photo; and if yes, setting the photo as one of the special photos (see p. 47, intensive is in view of the amount of time at the photographing location). 

As to claim 4, Hong teaches wherein the step of defining one of the special photos as the origin photo comprises: defining a first special photo among the sorted special photos as the origin photo (see fig. 8, character S520). 
 
As to claim 5, Hong teaches wherein the step of defining one of the special photos as the origin photo comprises: 
defining a first special photo, among the sorted special photos, with a corresponding distance from a previous special photo being greater than an origin determination threshold as the origin photo (see p. 7 and fig 7B “threshold”). 
 
As to claim 8, Hong teaches the method further comprising: for each of the location groups: 
performing reverse geocoding on the GPS information of any one of the relative photos in the location group so as to generate a location name corresponding to the location group (see fig. 10, character S610);  and 
labelling the relative photos in the location group with the location name (see fig. 11). 

As to claim 9, Hong teaches the method according to claim 8 further comprising:
 constructing a travel itinerary according to the time information and the location namelabelled on the grouped photos in each of the location groups (see p. 51, “According to one embodiment, the location-based classification module 125 may classify the stored photos into a `daily` photo group including a plurality of photos taken in places (hereinafter referred to as daily places) 


As to claim 10, Hong teaches wherein the photos are stored in a photo folder in the
electronic device, and wherein the step of selecting the special photos from the photos further
comprises:
selecting the special photos from the photos in response that a grouping option performedon the photo folder is detected (see p. 16, “choosing one of the sequentially arranged photos  
as a reference photo”).


Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164